Concededly the plaintiff was a resident of Westchester county at the time of the commencement of the action; therefore that county was the proper county in which to bring the action, under Civil Practice Act, section 182. The defendant made out no case for change of venue upon the ground of convenience of witnesses. The order granting motion for change of venue is reversed upon the law, with ten dollars costs and disbursements, and motion denied, without costs. Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ., concur.